Title: From John C. Calhoun to Louisa Catherine Johnson Adams, 27 March 1820
From: Calhoun, John C.
To: Adams, Louisa Catherine Johnson


				
					
					27th March 1820.
				
				Mr. Calhoun’s best respects to Mrs. Adams, and he is happy to state, that on an examination of the case of Mr Boyd, he found he could with propriety make the allowance to him, which she desired. The 2d Auditor has been directed to Allow his Salary from the 1st Decr. 1819. Mrs Boyd letter is herewith returned
					
				
					
				
			